Citation Nr: 1524887	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO. 09-48 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not indicated that his service connected disabilities prevent him from obtaining or maintaining substantially gainful employment, and therefore TDIU has not been raised by the record. 

The Board remanded the issues on appeal for additional development in June 2013. The requested notice having been provided, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was granted service connection for diabetes and assigned a 20 percent rating in a May 2008 rating decision. The Veteran then submitted his claim for an increased rating in August 2008, which was within the one year appellate period following the May 2008 decision. 38 C.F.R. § 20.302. However, the Veteran's claim for an increased did not express disagreement with the May 2008 decision, and instead only requested an increase. As the August 2008 claim did not express disagreement with the May 2008 rating decision, it cannot be interpreted as a notice of disagreement. 38 C.F.R. § 20.201. Therefore, the issue on appeal is entitlement to an increased rating only, as opposed to one for an increased initial rating.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
FINDING OF FACT

Throughout the period on appeal, the Veteran's type II diabetes mellitus has been manifested by requiring insulin and a restricted diet; but not by the regulation of activities.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for type II diabetes mellitus have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in September 2008, prior to the initial unfavorable adjudication in December 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records with the claims file. VA requested the Veteran's treatment records from the North Texas VA health care system for the periods form February 200 to December 2004 and from January 2005 to February 2007. 38 C.F.R. § 3.159(c)(2). In September 2007 and October 2007 correspondence, the VA Medical Center in Dallas indicated that there were no records from either period, and therefore further attempts to obtain the records would be futile. Id. In October 2007 and December 2007 correspondence, VA informed the Veteran of the federal records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2), (e). All other VA treatment records have been associated with the claims file. 

All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in March 2008, October 2008, and February 2012. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for diabetes. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Type II Diabetes Mellitus

The Veteran contends he is entitled to an increased rating in excess of 20 percent for his type II diabetes mellitus, to include on an extraschedular basis. The Board will first address the schedular criteria for an increased rating for diabetes, and then address all extraschedular considerations.

A. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's type II diabetes mellitus is currently rated under Diagnostic Code 7913, covering diabetes mellitus, and is assigned a 20 percent rating. See 38 C.F.R. § 4.119, Diagnostic Code 7913. Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet. Id. A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities. Id. 

A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. Id. Finally, a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.

The rating criteria for diabetes are successive. "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008). Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1. 

"Regulation of activities" is defined as the "avoidance of strenuous occupational and recreational activities." Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).

Based on the evidence presented, the Board finds that an evaluation in excess of the currently assigned 20 percent for type II diabetes mellitus is not warranted. The Veteran has stated during the course of the appeal that he takes insulin for his type II diabetes mellitus and that he has a restricted diet, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). While the Veteran has also alleged that his diabetes requires the regulation of activities, corroborating medical evidence of such a restriction is required. Camacho, 21 Vet. App. at 363-64. As such, the issue of whether an increased rating for type II diabetes mellitus is warranted must be determined based on the medical evidence of record.

The Veteran was provided with VA examinations in March 2008, October 2008, and February 2012. All of the examiners, while acknowledging the use of insulin and a restricted diet, affirmatively noted that the Veteran's diabetes did not require the regulation of activities. VA and private treatment records associated with the claims file are silent for any evidence that a doctor has restricted the Veteran's activities due to his diabetes. Indeed, VA treatment records repeatedly reflect that the Veteran is being encouraged to exercise in order to help keep his weight and diabetes under control. Based on the medical evidence of record, the Board finds that the Veteran's type II diabetes mellitus does not require the regulation of activities as contemplated by the Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913. Therefore, an increased rating of 30 percent for type II diabetes mellitus is not warranted. Id.; Tatum, 23 Vet. App. at 156; Camacho, 21 Vet. App. at 363-64.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The Veteran has exclusively been diagnosed with type II diabetes mellitus, and the medical evidence of record is silent for any other diseases or disabilities affecting the endocrine system. 38 C.F.R. § 4.119, Diagnostic Codes 7900-7912, 7914-7919. The Board notes that the Veteran has several recognized complications of diabetes, including lower extremity peripheral neuropathy, erectile dysfunction and toenail fungus. However, the Veteran has already been separately granted service connection for these complications, and therefore those complications are fully contemplated by their separate assigned ratings. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's service-connected type II diabetes mellitus. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected type II diabetes mellitus is manifested by signs and symptoms including the use of insulin and a restricted diet. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Rating Schedule for the Endocrine System. 38 C.F.R. § 4.119, Diagnostic Code 7913. In summary, the schedular criteria for disabilities of the endocrine system contemplate a wide variety of manifestations, including insulin use, restricted activities and restricted diet.

Given the variety of ways in which the rating schedule contemplates impairment due to disabilities affecting the endocrine system, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. The Veteran's representative has argued that the Veteran's diabetes presents an exceptional disability picture because he is required to take insulin three times a day, as opposed to once. However, the rating criteria directly contemplate the use of insulin, regardless of how often per day it is taken. In short, there is nothing exceptional about the Veteran's type II diabetes mellitus as the rating criteria directly describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

The Veteran's representative has also argued that, with respect to the second Thun element, the Veteran's diabetes would result in marked interference in employment were he to stop taking his medication. While potentially true, referral for extraschedular consideration is not warranted based on hypothetical interference with employment. Instead, there must be actual interference. As there is no evidence of actual marked interference with employment, or of frequent hospitalizations, the second Thun element has not been met and referral would not be warranted even if the first element had been met. Id.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for coronary artery disease (CAD), type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, erectile dysfunction, and toenail fungus. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's type II diabetes mellitus combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

C. SMC

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App 118 (1991). Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record. Concerning housebound status, while the Veteran is assigned a 100 percent rating for CAD, the Veteran has at no point had an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet App 280 (2008). TDIU has not been granted, and no temporary total ratings have been assigned at any point. Buie v. Shinseki, 24 Vet App 242 (2010); 38 C.F.R §§ 4.29, 4.30.

Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evident of record, particularly the mental health evaluations of record, shows that the Veteran is able to largely attend to daily living activities. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb, blindness or deafness, and SMC has already been assigned for the Veteran's service connected erectile dysfunction. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, other than what is currently awarded, and therefore the Board will not infer the issue.


ORDER

Entitlement to an increased rating in excess of 20 percent for type II diabetes mellitus is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


